Case 1:21-cv-21370-BB Document 5 Entered on FLSD Docket 04/13/2021 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                             Case No. 21cv-21370-BLOOM/Otazo-Reyes

 LINDA B. BURKE,

           Plaintiff,

 v.

 MIAMI DADE COUNTY PUBLIC SCHOOLS,
 and ADRENA Y. WILLIAMS, Principal of
 Miami Carol City Sr High,

       Defendants.
 _________________________________________/

                           ORDER ON MOTION FOR LEAVE TO PROCEED
                        IN FORMA PAUPERIS AND DISMISSING COMPLAINT

           THIS CAUSE is before the Court upon the pro se Plaintiff’s Motion for Leave to Proceed

 in Forma Pauperis, ECF No. [3] (the “Motion”), filed in conjunction with Plaintiff’s Complaint,

 ECF No. [1] (the “Complaint”). Plaintiff Linda B. Burke (“Plaintiff” or “Burke”) has not paid the

 required filing fee and, thus, the screening provisions of 28 U.S.C. § 1915(e) are applicable. The

 Court has carefully reviewed the Complaint, the Motion, the record in this case, and is otherwise

 fully advised. For the reasons that follow, Plaintiff’s Motion is DENIED, and the Complaint is

 DISMISSED WITHOUT PREJUDICE.

      I.       Motion to Proceed in forma pauperis

           Fundamental to our system of justice is that the courthouse doors will not be closed to

 persons based on their inability to pay a filing fee. Congress has provided that a court “may

 authorize the commencement, prosecution, or defense of any suit, action or proceeding, civil or

 criminal, or appeal therein, without prepayment of fees . . . therefore, by a person who submits an

 affidavit that includes a statement of all assets such [person] possesses that the person is unable to
Case 1:21-cv-21370-BB Document 5 Entered on FLSD Docket 04/13/2021 Page 2 of 5

                                                           Case No. 21cv-21370-BLOOM/Otazo-Reyes


 pay such fees . . . .” 28 U.S.C. § 1915(a)(1); see Martinez v. Kristi Kleaners, Inc., 364 F.3d 1305,

 1306 n.1 (11th Cir. 2004) (interpreting statute to apply to all persons seeking to proceed in forma

 pauperis). Section 1915(a) requires a determination as to whether “the statements in the

 [applicant’s] affidavit satisfy the requirement of poverty.” Watson v. Ault, 525 F.2d 886, 891 (5th

 Cir. 1976). 1 An applicant’s “affidavit will be held sufficient if it represents that the litigant, because

 of his poverty, is unable to pay for the court fees and costs, and to support and provide necessities

 for himself and his dependents.” Martinez, 364 F.3d at 1307; see also Adkins v. E.I. DuPont de

 Nemours & Co., 335 U.S. 331, 339 (1948) (in forma pauperis status is demonstrated when, because

 of poverty, one cannot “pay or give security for the costs and still be able to provide himself and

 dependents with the necessities of life.”). The Department of Health and Human Services (“HHS”)

 poverty guidelines are central to an assessment of an applicant’s poverty. See Taylor v. Supreme

 Court of New Jersey, 261 F. App’x 399, 401 (3d Cir. 2008) (using HHS Guidelines as basis for

 section 1915 determination); Lewis v. Ctr. Mkt., 378 F. App’x 780, 784 (10th Cir. 2010) (affirming

 use of HHS guidelines); see also Annual Update of the HHS Poverty Guidelines, 86 Fed. Reg.

 7732 (Feb. 1, 2021). Further, the section 1915 analysis requires “comparing the applicant’s assets

 and liabilities in order to determine whether he has satisfied the poverty requirement.” Thomas v.

 Chattahoochee Judicial Circuit, 574 F. App’x 916, 917 (11th Cir. 2014). Ultimately, permission

 to proceed in forma pauperis is committed to the sound discretion of the Court. Camp v. Oliver,

 798 F.2d 434, 437 (11th Cir. 1986) (“[P]ermission to proceed [IFP] is committed to the sound

 discretion of the court.”).

         Plaintiff swears in her affidavit that her average monthly income during the past twelve

 months was $9,000.00 and that she expects $4,800.00 in income next month. See ECF No. [3] at


 1
   Pursuant to Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981), opinions of the Fifth Circuit
 issued prior to October 1, 1981, are binding precedent in the Eleventh Circuit.


                                                      2
Case 1:21-cv-21370-BB Document 5 Entered on FLSD Docket 04/13/2021 Page 3 of 5

                                                         Case No. 21cv-21370-BLOOM/Otazo-Reyes


 1. Plaintiff also states that she owns a home and other real estate with a combined value of

 $325,000.00, in addition to a vehicle valued at $28,000.00. Id. at 3. Plaintiff states further that she

 has a total of $5,913.00 in monthly expenses, and no dependents to support. See id. at 3-5. Upon

 review of the 2021 HHS poverty guidelines, and after examining Plaintiff’s financial situation, the

 Court determines that Plaintiff does not qualify as indigent under § 1915 to proceed in forma

 pauperis, and is required to pay the required filing fee. 2

     II.      The Complaint

           In addition to the required showing that the litigant, because of poverty, is unable to pay

 for the court fees and costs, Martinez, 364 F.3d at 1307, upon a motion to proceed in forma

 pauperis the Court is required to examine whether “the action or appeal (i) is frivolous or

 malicious; (ii) fails to state a claim on which relief may be granted; or (iii) seeks monetary relief

 against a defendant who is immune from such relief.” 28 U.S.C. § 1915(e)(2). If the Court

 determines that the complaint satisfies any of the three enumerated circumstances under Section

 1915(e)(2)(B), the Court must dismiss the complaint.

           A pleading in a civil action must contain “a short and plain statement of the claim showing

 that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). Although a complaint “does not need

 detailed factual allegations,” it must provide “more than labels and conclusions, and a formulaic

 recitation of the elements of a cause of action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S.

 544, 555 (2007); see Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (explaining that Rule 8(a)(2)’s

 pleading standard “demands more than an unadorned, the-defendant-unlawfully-harmed-me

 accusation”). Nor can a complaint rest on “‘naked assertion[s]’ devoid of ‘further factual


 2
   The 2021 HHS Poverty Guidelines specify that for a family of one, the applicable annual income must be
 below $12,880.00. See 86 Fed. Reg. 7732-34 (Feb. 1, 2021) (setting relevant poverty guidelines). According
 to the Motion, Plaintiff’s annual income for the last twelve months was $108,000.00 and she expects an
 annual income of $57,000.00 moving forward, at least until her retirement in June, 2021.


                                                     3
Case 1:21-cv-21370-BB Document 5 Entered on FLSD Docket 04/13/2021 Page 4 of 5

                                                        Case No. 21cv-21370-BLOOM/Otazo-Reyes


 enhancement.’” Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557 (alteration in original)).

 “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief

 that is plausible on its face.’” Id. (quoting Twombly, 550 U.S. at 570). Importantly, “[p]ro se

 pleadings are held to a less stringent standard than pleadings drafted by attorneys and [are] liberally

 construed.” Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir. 1998). “But the leniency

 accorded pro se litigants does not give a court license to serve as de facto counsel for a party or to

 rewrite an otherwise deficient pleading to sustain an action.” Matthews, Wilson & Matthews, Inc.

 v. Capital City Bank, 614 F. App’x 969, 969 n.1 (11th Cir. 2015) (citing GJR Invs., Inc. v. Cnty.

 of Escambia, Fla., 132 F.3d 1359, 1369 (11th Cir. 1998), overruled in part on other grounds by

 Randall v. Scott, 610 F.3d 701, 709 (11th Cir. 2010)).

        The Complaint in this case must be dismissed because it fails to state a claim. Burke

 appears to assert claims for workplace harassment, and violations of the Family and Medical Leave

 Act (“FMLA”); however, she has provided no facts in support of her claims. Instead, she attaches

 more than fifty (50) pages of documents, from which the Court is left to divine the facts underlying

 her claims. Although the Court liberally construes pro se pleadings, the Court is not free to

 construct causes of action for which adequate facts are not pleaded. As the Court is unable to

 ascertain any plausible claims for relief from Plaintiff’s allegations, the Complaint must be

 dismissed.

        Accordingly, it is ORDERED AND ADJUDGED as follows:

              1. The Complaint, ECF No. [1], is DISMISSED WITHOUT PREJUDICE and with

                 leave to amend.

              2. Plaintiff’s Motion, ECF No. [3], is DENIED.

              3. Plaintiff may file an amended complaint that conforms to federal pleading




                                                   4
Case 1:21-cv-21370-BB Document 5 Entered on FLSD Docket 04/13/2021 Page 5 of 5

                                                        Case No. 21cv-21370-BLOOM/Otazo-Reyes


                 standards, on or before April 26, 2021. Plaintiff shall file the applicable filing fee

                 together with her amended complaint.

              4. Plaintiff is advised that the failure to file an amended complaint or to pay the filing

                 fee will result in dismissal of this case without prejudice and without further notice.

        DONE AND ORDERED in Chambers at Miami, Florida, on April 12, 2021.




                                                           ____ ____________________________
                                                           BETH BLOOM
                                                           UNITED STATES DISTRICT JUDGE
 Copies to:

 Linda B. Burke, pro se
 3830 NW 194 St.
 Miami Gardens, FL 33055




                                                    5
